UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--- x

ELIZABETH MANUEL, : ; Oe |

Vv. : ORDER

 

THE STATE OF NEW YORK; KENNETH : 18 CV 11820 (VB)
MAINE, Correction Officer; and ANTHONY :
LORENZO, Correction Officer,
Defendants.
oo x

 

On December 13, 2019, defendants moved to dismiss the complaint. (Doc. #15).
Plaintiff’s opposition to the motion was thus due December 30, 2019. See Local Rule 6.1(b);
Fed. R. Civ. P. 6(d),

Plaintiff failed to file an opposition by December 30, 2019. Thus, the Court sua sponte
extended plaintiff’s time to oppose defendants’ motion to February 6, 2020. The Court warned
plaintiff that if she failed to respond to the motion by February 6, 2020, the Court would deem
the motion fully submitted and unopposed.

To date, plaintiff has failed to oppose defendants’ motion or seek further time in which to
do so. Accordingly, the Court deems the motion fully submitted and unopposed.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962),

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

Dated: February 14, 2020
White Plains, NY SO ORDERED:

Vincent L. Briccétti
United States District Judge
